PROVOSTY, J.
The accused having been convicted upon the charge of having in the daytime broken and entered into a railroad car, the property of the Louisiana Railway & Navigation Company, a corporation, with felonious intent to steal the goods in said car, has appealed, and relies for reversal upon the refusal of the trial judge to give the following special charge:
“Before you can find the accused guilty as charged in this indictment, the state must prove the existence of such a corporation.”
In State v. Accardo, 129 La. 666, 56 South. 631, where the indictment had failed to allege that the Texas & Pacific Railroad Company was a corporation, this court held the omission to have been unimportant. The same thing can be said in this case of the unimportance of proving’ that the Louisiana Railway & Navigation Company is a corporation. See, as to the allegation of incorporation being unnecessary, 12 Ency. of Pl. & *382Prac. 973; 25 Cyc. 95; 10 Ency. Pl. & Prac. 509; State v. Harris, 42 La. Ann. 980, 8 South. 530; State v. McDuffy, 131 La. 695, 60 South. 80.
Judgment affirmed.